As filed with the Securities and Exchange Commission on February 4, 2014 Registration No.333-165884 Registration No.333-171449 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 5 TO Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DARA BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 04-3216862 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization)
